DETAILED ACTION
F6dNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2004/0074718 to Takeda et al. in view of US Patent 2014/0332331 to Gurocak et al. and US Patent Application 2013/0175132 to Battlogg.
Re: claims 1-3, 7, and 8.  Takeda et al. show in figure 3 a rotational resistance apparatus comprising: a rotational shaft member 13 including a first shaft portion as 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third shaft portion)][AltContent: textbox (Second shaft portion)][AltContent: textbox (First shaft portion)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    371
    295
    media_image1.png
    Greyscale

 
, and the rotational shaft member being made of a material; a housing member 16, 19 configured to hold the rotational shaft member and made of a magnetic material as described in paragraph [0034]; a first magnetic field generating member 17 disposed between an outer circumferential surface of the
first shaft portion and an inner circumferential surface of the housing member as shown; a second magnetic generating member 18 disposed between an outer circumferential surface of the second shaft portion and the inner circumferential surface of the housing member as shown; and a magnetic viscose fluid 21, 22 disposed between an outer circumferential surface of the third shaft portion i.e. the outermost ends of which and the 
	Gurocak et al. teach in figure 1A the use of an MR brake including an enlarged central or third shaft portion compared to the diameters of the opposing end (or first and second) shaft portions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the third shaft portion of Takeda et al. to have had a diameter that is larger than that of the first and second shaft portions, in view of the teachings of Gurocak et al., in order to provide a means of increasing the magnetic field conducting area to increase motion resistance.    
Battlogg teaches in figures 4 and 5 and in paragraph [0056] the limitation wherein the at the component or shaft being made of a magnetic material and teaches in paragraphs [0058] and [0059] the limitation wherein the magnetic generating members are permanent magnets and/or at least one coil.
   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rotatable shaft of Takeda et al. to have been made of a magnetic material, in view of the teachings of Battlogg, in order to provide a means of increasing the magnetic field conducting area to increase motion resistance on the rotating shaft.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the magnetic generating members of 
	Re: claim 5.  Takeda et al., as modified, teach in figure 3 of Takeda et al. the limitation wherein the housing member includes a first disc portion 14 rotatably engaged with the rotational shaft member 13, a second disc portion 15 rotatably engaged with the rotational shaft member 13, and a cylindrical portion of element 16 disposed between the first disc portion and the second disc portion, and wherein the cylindrical portion is configured separately from at least one of the first disc portion and the second disc portion as shown.
	Re: claim 6. Takeda et al., as modified, teach in figure 3 of Takeda et al. the limitation wherein the housing member includes a first disc portion 14 rotatably engaged with the rotational shaft member 13, a second disc portion 15 rotatably engaged with the rotational shaft member 13, and a cylindrical portion of element 16 disposed between the first disc portion and the second disc portion, and wherein the cylindrical portion is integrated i.e. combined to form a whole as defined by Dictionary.com with the first disc portion and the second disc portion as shown and as broadly recited.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2004/0074718 to Takeda et al. in view of US Patent 2014/0332331 to Gurocak et al. and US Patent Application 2013/0175132 to Battlogg as applied above, and further in view of US Patent Application 2008/0150458 to Rynnanen et al.

Rynnanen et al. teach in figure 4b the use of two coils in an adjustable magnetic brake generating magnetic fluxes 406 in opposite directions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the magnetic fluxes of the first and second coils of Takeda et al., as modified, to have been generated in opposite directions, in view of the teachings of Rynnanen et al., in order to provide increased magnetic field generation at the gap between the two coils in order to achieve increased movement resistance.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2004/0074718 to Takeda et al. in view of US Patent 2014/0332331 to Gurocak et al. and US Patent Application 2013/0175132 to Battlogg as applied above, and further in view of US Patent Application 2013/0242390 to Nomura et al.
Re: claims 8 and 9.  Takeda et al. show in figure 3 a rotational resistance apparatus comprising: a rotational shaft member 13 including a first shaft portion as labeled, a second shaft portion as labeled, and a third shaft portion as labeled disposed between the first shaft portion and the second shaft portion , and the rotational shaft member being made of a material; a housing member 16, 19 configured to hold the rotational shaft member and made of a magnetic material as described in paragraph 
first shaft portion and an inner circumferential surface of the housing member as shown; a second magnetic generating member 18 disposed between an outer circumferential surface of the second shaft portion and the inner circumferential surface of the housing member as shown; and a magnetic viscose fluid 21, 22 disposed between an outer circumferential surface of the third shaft portion i.e. the outermost ends of which and the inner circumferential surface of the housing member, but is silent with regards to the third shaft portion having a diameter larger than that of the first and second shaft portions, is silent with regards to the rotational shaft member being made of a magnetic material, and the magnetic field generating members specifically being coils, and is silent with regards to an operating member connected to the rotational resistance apparatus.
	Gurocak et al. teach in figure 1A the use of an MR brake including an enlarged central or third shaft portion compared to the diameters of the opposing (or first and second) shaft portions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the third shaft portion of Takeda et al. to have had a diameter that is larger than that of the first and second shaft portions, in view of the teachings of Gurocak et al., in order to provide a means of increasing the magnetic field conducting area to increase motion resistance.    
Battlogg teaches in figures 4 and 5 and in paragraph [0056] the limitation wherein the at the component or shaft being made of a magnetic material and teaches in 
   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rotatable shaft of Takeda et al. to have been made of a magnetic material, in view of the teachings of Battlogg, in order to provide a means of increasing the magnetic field conducting area to increase motion resistance on the rotating shaft.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the magnetic generating members of Takeda et al., as modified, to have included coils, in view of the teachings of Battlogg, in order to provide a means of actively adjusting the magnetic field as taught in paragraph [0196]. 
	Nomura et al. teach in the abstract the use of an optical member movable by an operating member connected to a rotational resistance apparatus.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rotational resistance apparatus of Takeda et al., as modified, to have been connected to an operating member capable of moving an optical element, in view of the teachings of Nomura et al., in order to provide a means of effectively controlling the movement of a rotatable optical element to help ensure proper operation.
	Re: claim 10.  Nomura et al. teach in paragraph [0054] the use of an image sensor.
. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 6102827 to Teasdale et al., 4681197 to Pedu, 3962595 to Eddens, and 3672476 to Hendershot and US Patent Application 2021/0190155 to Nguyen teach the use of a rotational element associated with a plurality of coils cooperating with a groove or gap filled with MR fluid/particles.
In order to complete the record, it should be noted that no conflict appears to presently exist between the subject matter defined by the instant claims and the subject matter of the claims of applicant’s and/or assignee’s application no. 17/021151 (US 2021/0096591)  which has been made of record.  Accordingly, no double patenting rejection is entered into the instant application.  See MPEP 804+ concerning double patenting type of rejections, if necessary.  Applicant and/or assignee should maintain 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
September 11, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657